IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 117,347

                                    STATE OF KANSAS,
                                        Appellee,

                                             v.

                              ANDREW MARTIN WOODRING,
                                     Appellant.


                              SYLLABUS BY THE COURT

1.
       Before sentence is pronounced, a defendant may withdraw a plea upon a showing
of good cause.


2.
       A district court should evaluate three factors when determining whether a
defendant has shown good cause: whether (1) the defendant was represented by
competent counsel, (2) the defendant was misled, coerced, mistreated, or unfairly taken
advantage of, and (3) the plea was fairly and understandingly made.


3.
       All three good-cause factors do not have to apply in a defendant's favor in every
case, and the district court may duly consider other factors in its discretionary decision on
the existence or nonexistence of good cause.




                                              1
4.
        When a defendant explicitly states in court that entering a plea is a voluntary act
that was not the subject of coercion, the presence of pressure exerted by attorneys does
not inherently constitute undue coercion.


5.
        A mere change of mind does not justify disturbing a plea agreement without any
evidence the plea was made unwillingly or without an understanding of the
consequences.


        Appeal from Saline District Court; RENE S. YOUNG, judge. Opinion filed March 1, 2019.
Affirmed.


        Kristen B. Patty, of Wichita, argued the cause and was on the brief for appellant.


        Ellen Hurst Mitchell, county attorney, argued the cause, and Derek Schmidt, attorney general, was
with her on the brief for appellee.


The opinion of the court was delivered by


        ROSEN, J.: Andrew Woodring entered a plea of no contest to felony murder. He
takes a direct appeal to this court from the order denying his motion to withdraw his plea.


        Woodring was a participant in a vehicular shooting that resulted in the death of a
young woman. The State charged him with one count of premeditated first-degree
murder, or, in the alternative, felony murder; one count of attempted first-degree
premeditated murder; one count of criminal discharge of a firearm at an occupied vehicle;
one count of conspiracy to commit aggravated battery; and one count of interference with
law enforcement.
                                                     2
       Woodring, who was 17 years old at the time of the shooting, was charged as an
adult. It was alleged he provided and drove the car used in the shooting and that he also
contacted the shooter and suggested that he bring a gun with him on the drive. On April
18, 2016, he entered into an agreement to plead no contest to felony murder in exchange
for the State's agreement to dismiss other charges.


       On June 6, 2016, Woodring filed a pro se motion to withdraw his plea. The court
gave his counsel leave to withdraw and appointed new counsel to represent him at a
subsequent hearing on his motion to withdraw his plea. After hearing testimony from
Woodring, the court denied his motion to withdraw and sentenced him to a term of life
imprisonment with a minimum mandatory sentence of 25 years before he would be
eligible for parole. Woodring took an appeal to this court under K.S.A. 2018 Supp. 22-
3601(b)(3).


       An appellate court reviews a district court's decision to deny a plea withdrawal
motion and the underlying determination that the defendant has not met the burden to
show good cause for abuse of discretion. State v. Reu-El, 306 Kan. 460, Syl. ¶ 1, 394
P.3d 884 (2017).


               "Judicial discretion is abused if judicial action (1) is arbitrary, fanciful, or
       unreasonable, i.e., if no reasonable person would have taken the view adopted by the trial
       court; (2) is based on an error of law, i.e., if the discretion is guided by an erroneous legal
       conclusion; or (3) is based on an error of fact, i.e., if substantial competent evidence does
       not support a factual finding on which a prerequisite conclusion of law or the exercise of
       discretion is based." State v. Ward, 292 Kan. 541, Syl. ¶ 3, 256 P.3d 801 (2011).


       The party seeking to withdraw the plea bears the burden of establishing the district
court's abuse of discretion. See State v. DeAnda, 307 Kan. 500, 503, 411 P.3d 330 (2018).
                                                      3
An appellate court does not reweigh evidence or assess witness credibility when applying
the abuse of discretion standard. Reu-El, 306 Kan. 460, Syl. ¶ 1.


       K.S.A. 2017 Supp. 22-3210(a) and (b) permit defendants to enter pleas of guilty or
nolo contendere under certain conditions:


                "(a) Before or during trial a plea of guilty or nolo contendere may be accepted
       when:
                (1) The defendant or counsel for the defendant enters such plea in open court;
       and
                (2) in felony cases the court has informed the defendant of the consequences of
       the plea, including the specific sentencing guidelines level of any crime committed on or
       after July 1, 1993, and of the maximum penalty provided by law which may be imposed
       upon acceptance of such plea; and
                (3) in felony cases the court has addressed the defendant personally and
       determined that the plea is made voluntarily with understanding of the nature of the
       charge and the consequences of the plea; and
                (4) the court is satisfied that there is a factual basis for the plea.
                "(b) In felony cases the defendant must appear and plead personally and a
       verbatim record of all proceedings at the plea and entry of judgment thereon shall be
       made."


       K.S.A. 2017 Supp. 22-3210 also allows defendants to withdraw their pleas before
sentence is pronounced if they show good cause:


                "(d)(1) A plea of guilty or nolo contendere, for good cause shown and within the
       discretion of the court, may be withdrawn at any time before sentence is adjudged."


       This court has set out three factors that a district court should evaluate when
determining whether a defendant has shown good cause: "whether '(1) the defendant was
represented by competent counsel, (2) the defendant was misled, coerced, mistreated, or
                                                       4
unfairly taken advantage of, and (3) the plea was fairly and understandingly made.'" State
v. Edgar, 281 Kan. 30, 36, 127 P.3d 986 (2006). Not all of the Edgar factors have to
apply in a defendant's favor in every case, and the district court may duly consider other
factors in its discretionary decision on the existence or nonexistence of good cause. State
v. Aguilar, 290 Kan. 506, 513, 231 P.3d 563 (2010).


       Prior to accepting his plea, the court asked Woodring a series of questions relating
to the voluntariness of his plea. The court asked if he understood the tender, and
Woodring said he did. The court asked whether he had sufficient time to speak with his
attorney, and Woodring said he did. The court asked him whether he wanted additional
time to discuss the case or the plea agreement, and Woodring said he did not. The court
asked whether he was under the influence of any mind-altering chemicals or alcohol and
whether there was anything diminishing his judgment, and Woodring said no. The court
asked whether he had discussed with his attorney the nature of the State's evidence
against him and what the State would have to prove to obtain a conviction, and Woodring
said he had discussed those matters. The court asked whether his attorney had explained
possible defenses, trial rights, the presumption of innocence, and the right to appeal, and
Woodring said his attorney had explained those matters. The court asked in detail
whether he understood various possible sentencing consequences, including mandatory
life imprisonment, and Woodring said he did. The court asked whether he felt pressured
or coerced into entering into the plea agreement, and Woodring said he did not. Finally,
the court asked whether he was satisfied with the legal advice and assistance he received
from his attorney, and Woodring said he was.


       The court then stated on the record that Woodring's plea was made "freely and
voluntarily, after a full and complete opportunity to consult with counsel, and not out of
ignorance, fear, inadvertence, or coercion." The court further found that Woodring


                                             5
"expressed his understanding of the nature and the consequences of entering this plea and
that he is competent to do so."


       Within a couple of months, Woodring sought to withdraw his plea. The asserted
justification for withdrawal was that he was innocent of the crime to which he had
pleaded guilty. As he explained at the hearing on his motion, "I feel like I shouldn't get a
life sentence because I wasn't the one that pulled the trigger that killed that girl." He also
contended that he was pressured into accepting the plea agreement by the State's
insistence on a deadline for making a decision: "I feel like I was pushed into it by the
DA, because she gave me a deadline and kept saying I need to take it by then."


       Woodring's understanding of the "pressure" from the State was that it gave him a
deadline. "I felt like if I would have went to trial, I would have got found guilty of
everything and got the most time they could have gave me." Woodring was concerned
that the State would put on evidence that should not have been admissible in order to
obtain a conviction, in particular, a body camera. "Well, they were going to play the body
cam, and it got played at one of my codefendant's trial, and I feel like that made him get
convicted." It was Woodring's belief that the body cam should not have been admitted.


       On cross-examination, Woodring stated that he had no complaints about the
quality of legal assistance he received from his original counsel. He also stated that he
received the benefit of a potentially lower sentence and the dismissal of other charges.
Furthermore, he did not become aware of any new evidence or witnesses that would
strengthen his case. He recalled informing the court that he didn't feel pressured into the
agreement, but qualified his response: "I kind of felt pressured, but I really didn't think
about it until after, because everything was just happening so quick." He acknowledged
that he had 10 days during which he decided to accept the plea agreement and that the
case was nearly two years old when he accepted the agreement.
                                               6
       The district court reviewed the Edgar factors and found none of them supported
allowing Woodring to withdraw his plea. The court denied the motion, concluding that
Woodring failed to show good cause to withdraw the plea.


       Distilling Woodring's statements in support of withdrawal, he first contends he
was innocent because he did not kill anyone and he should therefore receive a trial before
being sentenced. The innocence claim indicates a lack of understanding of the theory of
aiding and abetting. K.S.A. 2017 Supp. 21-5210 makes a person criminally responsible
for a crime committed by another if the person intentionally aids the other in committing
the criminal conduct. The statute does not establish two different crimes for committing a
murder, one committed by firing a gun and the other by driving the getaway car; instead,
the statute makes each individual who engages in a concerted action to carry out a crime
equally culpable. State v. Betancourt, 299 Kan. 131, 139, 322 P.3d 353 (2014). Under the
aiding and abetting theory, helping to organize the shooting and procuring and driving the
car from which the fatal shots were fired suffices to support a determination of guilt.


       His second basis asserting just cause to withdraw his plea was that he was
pressured by the time deadlines to enter into the plea. The claim of pressure does not rise
to the level of coercion necessary to warrant withdrawing a plea agreement. When a
defendant explicitly states in court that entering a plea is a voluntary act that was not the
subject of coercion, the presence of pressure exerted by attorneys does not inherently
constitute undue coercion. See State v. Denmark-Wagner, 292 Kan. 870, 876-77, 258
P.3d 960 (2011). A mere "change of mind" does not justify disturbing a plea agreement
without any "evidence his plea was made unwillingly or without an understanding of the
consequences." Denmark-Wagner, 292 Kan. at 877 (citing and quoting State v. Bartlow,
No. 96,933, 2008 WL 2051672, at *3 [unpublished opinion], rev. denied 286 Kan. 1180
[2008]).
                                              7
       At the plea hearing, Woodring gave every indication of making a willing and
understanding acceptance of the plea. A 10-day deadline for accepting a plea, especially
after the defendant has spent nearly two years in prison awaiting trial, is not unduly
coercive. He received the benefit of the plea agreement in the form of a reduced sentence
and the dismissal of other charges.


       We find no abuse of discretion by the district court in denying Woodring's motion
to withdraw his plea. The ruling of the district court is affirmed.




                                              8